 1
 2
 3
 4
 5
 6
 7
 8
 9
                          UNITED STATES DISTRICT COURT
10
                CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION
11
12
     NICOLE M. CASTRO,              )    Case No. CV 19-01026-AS
13                                  )
                    Plaintiff,      )    MEMORANDUM OPINION AND
14                                  )
          v.                        )    ORDER OF REMAND
15                                  )
     ANDREW M. SAUL, Commissioner   )
16 of the Social Security           )
     Administration,1               )
17                                  )
                    Defendant.      )
18                                  )
19
          For the reasons discussed below, IT IS HEREBY ORDERED that,
20
     pursuant to Sentence Four of 42 U.S.C. § 405(g), this matter is remanded
21
     for further administrative action consistent with this Opinion.
22
23
24
25
26
27
28        1
               Andrew M. Saul is now the Commissioner of the Social Security
     Administration and is substituted in for Acting Commissioner Nancy A.
     Berryhill in this case. See Fed.R.Civ.P. 25(d).
 1                                         PROCEEDINGS
 2
 3           On February 11, 2019, Plaintiff filed a Complaint seeking review of
 4 the denial of her application for Disability Insurance Benefits.
 5 (Docket Entry No. 1). The parties have consented to proceed before the
 6 undersigned United States Magistrate Judge. (Docket Entry Nos. 11-12).
 7 On    July      23,   2019,     Defendant   filed     an     Answer   along    with    the
 8 Administrative Record (“AR”).            (Docket Entry Nos. 17-18).           On November
 9 21, 2019, the parties filed a Joint Stipulation (“Joint Stip.”) setting
10 forth their respective positions regarding Plaintiff’s claim.                    (Docket
11 Entry No. 26).
12
13           The Court has taken this matter under submission without oral
14 argument.       See C.D. Cal. L.R. 7-15.
15
16
                  BACKGROUND AND SUMMARY OF ADMINISTRATIVE DECISION
17
18
             On   February    8,   2016,    Plaintiff,        formerly   employed    as    an
19
     administrative assistant and receptionist (see AR 44-45, 147-52, 195-
20
     97), filed an application for Disability Insurance Benefits, alleging an
21
     inability to work because of a disabling condition since September 1,
22
     2015.        (See   AR   126-27).       The    Commissioner     denied      Plaintiff’s
23 application, initially and on reconsideration. (AR 66-75). On November
24 1, 2017, Plaintiff, represented by counsel, testified at a hearing
25 before Administrative Law Judge (“ALJ”), James Carberry, who also heard
26 testimony from and vocational expert Ms. Cicero. (See AR 37-64).
27
28


                                                2
 1        On January 10, 2018, the ALJ issued a decision denying Plaintiff’s
 2 application.       (See   AR 21-30).     Applying the five-step sequential
 3 process, the ALJ found at step one that Plaintiff had not engaged in
 4 substantial gainful activity since September 1, 2015. (AR 23). At step
 5 two, the ALJ determined that Plaintiff had the following severe
 6 impairments -- “degenerative disc disease status post cervical fusion,
 7 left shoulder degenerative joint disease, and fibromyalgia.” (AR 24).2
 8 At step three, the ALJ determined that Plaintiff did not have an
 9 impairment or combination of impairments that met or equaled the
10 severity of one of the listed impairments.3 (AR 25).             The ALJ then

11 assessed Plaintiff’s residual functional capacity (“RFC”)4 and concluded
12 that she could perform light work5 with the following limitations:
13
14
15
16
          2
17             The ALJ found that Plaintiff’s other impairments –- irritable
     bowel syndrome, migraines, depression, and anxiety – were nonsevere.
18   (AR 24-25).
          3
19           The ALJ specifically considered whether Plaintiff’s medically
     determinable physical impairments met the requirements of listings 1.02
20   (major dysfunction of a joint(s)), and 1.04 (disorders of the spine).
     The ALJ also considered whether Plaintiff’s chronic pain syndrome met or
21   was equivalent to any physical or mental impairment listing. (AR 25).
          4
22             A Residual Functional Capacity is what a claimant can still do
     despite existing exertional and nonexertional limitations.       See 20
23   C.F.R. § 404.1545(a)(1).
          5
24             “Light work involves lifting no more than 20 pounds at a time
     with frequent lifting or carrying of objects weighing up to 10 pounds.
25   Even though the weight lifted may be very little, a job is in this category
     when it requires a good deal of walking or standing, or when it involves
26   sitting most of the time with some pushing and pulling of arm or leg controls.
     To be considered capable of performing a full or wide range of light work, you
27   must have the ability to do substantially all of these activities. If someone
     can do light work, we determine that he or she can also do sedentary work,
28   unless there are additional limiting factors such as loss of fine dexterity or
     inability to sit for long periods of time.” 20 C.F.R. § 404.1567(b).

                                           3
 1        [Plaintiff]   can   lift,   carry,   push   and   pull   20   pounds
 2        occasionally and 10 pounds frequently; can stand and walk 2
 3        hours out of 8 hours; can sit for 6 hours out of 8 hours; can
 4        never climb ladders, ropes or scaffolds; can occasionally
 5        climb ramps and stairs; can occasionally balance, stoop,

 6        kneel, crouch and crawl; and can frequently reach overhead

 7        and perform gross and fine manipulation.

 8 (AR 25-28).
 9
          At step four, the ALJ determined that Plaintiff was able to perform
10
     past relevant work as an administrative assistant and receptionist as
11
     generally performed (AR 28-29), and therefore found that Plaintiff was
12
     not under a disability led within the meaning of the Social Security Act
13
     from the alleged disability onset date, September 1, 2015, to the date
14
     of the decision.   (AR 29-30).
15
16
          The Appeals Council denied Plaintiff’s request for review on
17
     December 27, 2018.   (See AR 5-9).    Plaintiff now seeks judicial review
18
     of the ALJ’s decision, which stands as the final decision of the
19
     Commissioner.   See 42 U.S.C. §§ 405(g), 1383(c).
20
21
                                STANDARD OF REVIEW
22
23
          This Court reviews the Commissioner’s decision to determine if it
24
     is free of legal error and supported by substantial evidence.               See
25
     Brewes v. Comm’r, 682 F.3d 1157, 1161 (9th Cir. 2012).             “Substantial
26
     evidence” is more than a mere scintilla, but less than a preponderance.
27 Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014). To determine
28 whether substantial evidence supports a finding, “a court must consider

                                          4
 1 the record as a whole, weighing both evidence that supports and evidence
 2 that detracts from the [Commissioner’s] conclusion.” Id. As a result,
 3 “[w]here the evidence can reasonably support either affirming or
 4 reversing [the ALJ’s] decision, [a court] may not substitute [its]
 5 judgment for that of the [ALJ].”       Id. at 1010 (citations omitted).6
 6
 7                             PLAINTIFF’S CONTENTION
 8
 9        Plaintiff alleges that the ALJ erred in rejecting Plaintiff’s
10 testimony about her symptoms and limitations. (See Joint Stip. at 4-12,
11 17-18).
12
13                                   DISCUSSION
14
15        After consideration of the record as a whole, the Court finds that

16 Plaintiff’s claim of error warrants a remand for further consideration.
17
18 A.     The ALJ Failed To Provide Clear and Convincing           Reasons   For
          Rejecting Plaintiff’s Subjective Symptom Testimony
19
20
          Plaintiff asserts that the ALJ did not provide clear and convincing
21
     reasons for rejecting Plaintiff’s testimony about her symptoms and
22
     limitations.    (See Joint Stip. at 4-12, 17-18).   Defendant asserts that
23
     the ALJ provided specific and permissible reasons for finding Plaintiff
24
     not fully credible. (See Joint Stip. at 12-17).
25
26        6
               The     harmless   error   rule applies   to  the review of
27 administrative decisions regarding disability.     See McLeod v. Astrue,
     640 F.3d 881, 886-88 (9th Cir. 2011); Burch v. Barnhart, 400 F.3d 676,
28   679 (9th Cir. 2005)(An ALJ’s decision will not be reversed for errors
     that are harmless).

                                          5
 1        1.     Legal Standard
 2
 3        When assessing a claimant’s credibility regarding subjective pain
 4 or intensity of symptoms, the ALJ must engage in a two-step analysis.
 5 Trevizo v. Berryhill, 871 F.3d 664, 678 (9th Cir. 2017). First, the ALJ
 6 must determine if there is medical evidence of an impairment that could
 7 reasonably produce the symptoms alleged. Id., (citing Garrison v.
 8 Colvin, 759 F.3d 995, 1014-15 (9th Cir. 2014)). “In this analysis, the
 9
     claimant is not required to show that her impairment could reasonably
10
     be expected to cause the severity of the symptom she has alleged; she
11
     need only show that it could reasonably have caused some degree of the
12
     symptom.”   Id. (emphasis in original) (citation omitted).    “Nor must a
13
     claimant produce objective medical evidence of the pain or fatigue
14
     itself, or the severity thereof.”   Id. (citation omitted).
15
16
          If the claimant satisfies this first step, and there is no evidence
17
18 of malingering, the ALJ must provide specific, clear and convincing
19 reasons for rejecting the claimant’s testimony about the symptom
20 severity. Trevizo, 871 F.3d at 678 (citation omitted); see also Smolen,
21 80 F.3d at 1284 (“[T]he ALJ may reject the claimant’s testimony
22 regarding the severity of her symptoms only if he makes specific
23 findings stating clear and convincing reasons for doing so.”); Robbins
24 v. Soc. Sec. Admin., 466 F.3d 880, 883 (9th Cir. 2006) (“[U]nless an ALJ
25 makes a finding of malingering based on affirmative evidence thereof,
26 he or she may only find an applicant not credible by making specific
27 findings as to credibility and stating clear and convincing reasons for
28 each.”). “This is not an easy requirement to meet: The clear and

                                         6
 1 convincing standard is the most demanding required in Social Security
 2 cases.”    Garrison, 759 F.3d at 1015 (citation omitted).
 3
 4        Where, as here, the ALJ finds that a claimant suffers from a
 5 medically determinable physical or mental impairment that could
 6 reasonably be expected to produce her alleged symptoms, the ALJ must
 7
     evaluate “the intensity and persistence of those symptoms to determine
 8
     the extent to which the symptoms limit an individual’s ability to
 9
     perform work-related activities for an adult.” Soc. Sec. Ruling (“SSR”)
10
     16-3p, 2017 WL 5180304, at *3.1    SSR 16–3p superseded SSR 96–7p and
11
     eliminated the term “credibility” from the Agency’s sub-regulatory
12
     policy. However, the Ninth Circuit has noted that SSR 16–3p
13
14
          makes clear what [the Ninth Circuit’s] precedent already
15        required: that assessments of an individual’s testimony by an
16        ALJ are designed to “evaluate the intensity and persistence of
          symptoms after the ALJ finds that the individual has a
17        medically determinable impairment(s) that could reasonably be
          expected to produce those symptoms, and not to delve into
18        wide-ranging scrutiny of the claimant’s character and apparent
          truthfulness.
19
20 Trevizo, 871 F.3d at 679 n.5 (quoting SSR 16–3p) (alterations omitted).
21
22        In discrediting the claimant’s subjective symptom testimony, the
23 ALJ may consider: “ordinary techniques of credibility evaluation, such
24 as . . . prior inconsistent statements concerning the symptoms, and
25
26        1
               SSR 16-3p, which superseded SSR 96-7p, is applicable to this
     case, because SSR 16-3p, which became effective on March 28, 2016, was
27   in effect at the time of the Appeal Council’s December 27, 2018 denial
     of Plaintiff's request for review. Nevertheless, the regulations on
28   evaluating a claimant’s symptoms, including pain, see 20 C.F.R.
     §§ 404.1529 and 416.929, have not changed.

                                        7
 1 other testimony by the claimant that appears less than candid;
 2 unexplained or inadequately explained failure to seek treatment or to
 3
     follow a prescribed course of treatment; and the claimant’s daily
 4
     activities.”    Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014)
 5
     (citation omitted).    Inconsistencies between a claimant’s testimony and
 6
     conduct, or internal contradictions in the claimant’s testimony, also
 7
     may be relevant.      Burrell v. Colvin, 775 F.3d 1133, 1137 (9th Cir.
 8
     2014); In addition, the ALJ may consider the observations of treating
 9
     and examining physicians regarding, among other matters, the functional
10
     restrictions caused by the claimant’s symptoms.                 Smolen, 80 F.3d at
11
12 1284; accord Burrell, 775 F.3d at 1137. However, it is improper for an
13 ALJ to reject subjective testimony based “solely” on its inconsistencies
14 with the objective medical evidence presented.               Bray v. Comm’r of Soc.

15 Sec. Admin., 554 F.3d 1219, 1227 (9th Cir. 2009) (citation omitted).
16
17        Further,   the   ALJ   must   make       a   credibility   determination   with
18 findings that are “sufficiently specific to permit the court to conclude
19 that the ALJ did not arbitrarily discredit claimant’s testimony.”
20 Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008) (citation
21 omitted); see Brown-Hunter v. Colvin, 806 F.3d 487, 493 (9th Cir. 2015)
22 (“A finding that a claimant’s testimony is not credible must be
23
     sufficiently specific to allow a reviewing court to conclude the
24
     adjudicator rejected the claimant’s testimony on permissible grounds and
25
     did not arbitrarily discredit a claimant’s testimony regarding pain.”)
26
     (citation omitted).    Although an ALJ’s interpretation of a claimant’s
27
     testimony may not be the only reasonable one, if it is supported by
28

                                               8
 1 substantial evidence, “it is not [the court’s] role to second-guess it.”
 2 Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001).
 3
 4        2.   Plaintiff’s Subjective Statements and Testimony
 5
 6        Plaintiff made the following statements in an Exertion
 7
     Questionnaire dated April 13, 2016 (see AR 160-62):
 8
               She lives with her husband in a house.   (AR 160).
 9
                The symptoms that prevent her from carrying out a
10        normal workday are difficulty sitting (she gets sharp pains
          if not careful with how she sits), difficulty retaining
11        information, low energy, inability to follow through with
          tasks, and difficulty concentrating/keeping focus. (AR
12        160).
13             On an average day, she showers, cleans her house,
          washes dishes, and runs errands, all of which make her feel
14        extremely fatigued and ready for a nap. She does her own
          grocery shopping a couple of times a week. Cleaning her
15        house, which includes straightening up, vacuuming, washing
16        dishes, dusting, sweeping and mopping, takes her all day.
          She is able to do 15 to 20 minutes of housework before she
17        needs a break due to pain. She can do gardening for 15 to
          20 minutes before her back starts hurting and she needs to
18        take a break; it may take her a couple of days to complete
          the gardening. Before becoming disabled, she was able to do
19        these chores without becoming tired and losing interest.
          She is able to drive a car for 10 minutes from her house
20        (under a doctor’s orders) and comfortably for 15 to 20
          minutes under other circumstances. (AR 160-62).
21
               When asked how far she walks and how long it takes her
22        to walk that distance, she stated that, at this point, she
          does not exercise except for light yoga. She is not able to
23        climb stairs. She is able to lift 5 to 10 pounds. She is
          able to carry a jug of milk to the grocery store counter or
24        grocery cart. (AR 160-61).
25             She sleeps for 5 to 6 hours a night. She requires a
26        rest period or nap of 15 to 30 minutes during the day. She
          takes medications -- gabapentin, cyclebenzaprine,
27        duloxetine, and hydrocodone – for her condition. She uses a
          brace as much as possible as a result of her spinal fusion
28        surgery in February 2016. (AR 162)


                                       9
 1      Plaintiff gave the following testimony at the administrative
 2 hearing on November 1, 2017 (see AR 40-56, 58-62):
 3           She lives with her husband in a house. She does not
        have any children. She completed high school. She did not
 4      go to college; she went to a vocational dental school. She
        is 5 feet, 5 inches tall, and weighs approximately 168
 5      pounds (she had lost 23 pounds). She worked in a dental
 6      office, but became allergic to the chemicals and the latex
        gloves (her doctor told her to find another profession).
 7      She last worked (through a temporary employment agency) in
        2015 for two months as an administrative assistant at
 8      Innovative Bedding; she was “let go” (not fired) from that
        position because she got migraine headaches which caused her
 9      to vomit and urinate on herself, and because her severe pain
        caused her to be forgetful and to misunderstand things.
10      Before working at Innovative Bedding, she worked (through a
        temporary employment agency) as an administrative assistant
11      at the following businesses: Argo Spring, Cordova Bolt
        (where she also worked as a receptionist and was not able to
12      function due to severe pain in her right arm and lower
        back), WTF Communications (the business shut down), All-Pro
13      Precision (she left for a better job), and MGM Converters as
        a receptionist (the business shut down). When she worked as
14      a receptionist and as an administrative assistant, she had
        to lift about 30 pounds. (AR 40-41, 43-47, 52-53, 55-56).
15
16           She had her first surgery in November 2014 following
        longstanding shoulder pain which caused her sleep issues.
17      After X-rays were taken, her doctors initially told her she
        had arthritis, and then Dr. Haffessey told her that she had
18      fibromalgia. Following additional tests and an MRI, she had
        surgery, however, the surgery did not result in the relief
19      she was looking for. (AR 49-50).

20           She had her second surgery in February 2016. The
        second surgery also did not work, and maybe made things
21      worse, because she is in constant pain. (AR 50).
22           For her back, she walked, did physical therapy, put
        heat on (her lower back), and rode a stationary bike
23      (approximately 7 minutes). (AR 42-43).
24
             She is unable to work as a receptionist because of her
25      migraine headaches (she has to stay in bed), and her
26      inabilities to sit, move around, file, do repetitive
        movements, and her need for naps. She gets migraine
27      headaches lasting 1 to 3 days every other week. For relief,
        she lies down in a dark room, takes medication, tries to
28      sleep, and uses an ice pack. She spoke to the neurologist
        who performed her surgeries about her migraine headaches

                                     10
 1   which became worse after the surgeries. She has never gone
     to the hospital as a result of her migraine headaches. (AR
 2   54, 59-60-61).
 3        She is unable to work in a factory or as a packer
     because she has a sharp pain when she does repetitive
 4   motions (such as picking up the phone or bending) or when
     she stretches her arm out (the pain makes her unable to
 5   think and to focus on the work), because she can only sit
 6   and stand for approximately 15 to 20 minutes, and because
     she can only lift 5 pounds. (AR 47-48).
 7
          For her back, she walked, did physical therapy, put
 8   heat on (her lower back), and rode a stationary bike
     (approximately 7 minutes). (AR 42-43).
 9
          She is able to walk for 15 to 20 minutes. She walks
10   around the block (a huge block) of her house. She is able
     to lift 5 pounds. (AR 42).
11
          She is able to drive (she drove to the hearing), but
12   has some difficulty turning to her right so she generally
     does not drive on the freeway and does not drive much. She
13   is able to fill the car with gasoline, but she does not do
     it much. She sometimes dresses herself (she dressed herself
14   for the hearing). She is able to take showers, but she has
     pain, difficulty balancing, and difficulty putting her hands
15   up on her head to wash her hair. She and her husband both
16   do the shopping. She cooks dinner in the afternoon (for her
     husband), because she has to take a nap at some point. She
17   tidies up around the house. Her husband takes out the
     trash, but she will do it if she has to. She does not
18   travel because she does not have the money, and because it
     likely would be a waste due to her not feeling well. (AR
19   50-52, 54-55).

20        She sleeps about 4 or 5 hours a night because of
     insomnia, and takes about a 1 to 1 1/2 hour nap. She takes
21   naps because of fatigue and pain. Her doctor gave her
     medicine for insomnia. (AR 58-59).
22
23
24
25
26
27
28

                                  11
 1        3.    The ALJ’s Credibility Findings
 2
 3        After briefly summarizing Plaintiff’s testimony (see AR 26),2    the
 4 ALJ stated: “After careful consideration of the evidence, the
 5 undersigned finds that the claimant’s medically determinable impairments
 6 could reasonably be expected to produce the above alleged symptoms;
 7
     however, the claimant’s statements concerning the intensity, persistence
 8
     and limiting effects of these symptoms are not entirely consistent with
 9
     the medical evidence and other evidence in the record for the reasons
10
     explained in this decision.     Accordingly, these statements have been
11
     found to affect the claimant’s ability to work only to the extent that
12
     they can reasonably be accepted as consistent with the objective medical
13
     and other evidence.” (AR 26).
14
15
16        The ALJ then addressed Plaintiff’s testimony as follows:

17
18              As for the claimant’s statements about the intensity,

19        persistence, and limiting effects of his or her symptoms, they

20
21        2
                The ALJ summarized Plaintiff’s testimony as follows:
22             The claimant testified that she has had two spinal
          surgeries. She stated that she stopped working because of
23        migraine headaches that caused vomiting and urination. She
          stated that she cannot work because she cannot focus on
24        anything except for her pain. She stated that she has pain in
          her shoulders and fibromyalgia. [¶] The claimant stated that
25        she can walk 20 minutes and lift five pounds. She stated that
          she tried physical therapy and uses a stationary bike for
26        about seven minutes. She stated that she can shop, cook, and
          do light cleaning. She stated that she can also pump gas.
27        She stated that she needs to take naps during the day for up
          to two hours and does not sleep well at night.
28
     (AR 26).

                                        12
 1        are inconsistent.      The undersigned finds that the statements
 2        made by the claimant are not fully corroborated by the
 3        evidence and gives them weight accordingly.               The claimant’s
 4        activities of daily living indicate that the claimant is more
 5        functional than alleged. The claimant is able to perform some
 6        household   chores,    cook,   drive,       pump   her   own    gas,   watch
 7
          television, read books, and go shopping [AR 291-301].                     The
 8
          claimant testified that she can walk up to 30 minutes a day
 9
          and use a stationary bike.        In February 2016, the claimant
10
          reported being able to walk four blocks and two flights of
11
          stairs without symptoms [AR 265].           The claimant also reported
12
          that swimming helped with her pain [AR 490].                    There is no
13
          indication that the claimant performed these tasks with an
14
          assistive device or while not putting her arms overhead for a
15
16        stroke. [¶]      The medical evidence does not support the

17        claimant’s statements.

18
19 (AR 27).
20
21        After discussing the medical evidence in the record, including the
22 opinions of Plaintiff’s neurosurgeon and of consultative examiners (see
23 AR 27-28), the ALJ stated: “The undersigned acknowledges that each
24 individual has a different threshold with respect to pain symptoms.
25 However, the undersigned must consider the consistency of the claimant’s
26 subjective complaints with the medical evidence, and in this case, the
27
     medical   evidence   does   not   support    a    finding     that    the   claimant’s
28
     functioning is so limited as to preclude all work.”                 (AR 28).

                                           13
 1        4.   Analysis
 2
 3        As set forth below, the ALJ failed to provide clear and convincing
 4 reasons for discrediting Plaintiff’s testimony about the intensity,
 5 persistence and limiting effects of her pain and symptoms.3
 6
 7
          First, the ALJ failed to “specifically identify ‘what testimony is
 8
     not credible and what evidence undermines [Plaintiff’s] complaints.’”
 9
     Parra v. Astrue, 481 F.3d 742, 750 (9th Cir. 2007)(quoting Lester v.
10
     Chater, 81 F.3d 821, 834 (9th Cir. 1995)); see also Smolen, 80 F.3d at
11
     1284 (“The ALJ must state specifically what symptom testimony is not
12
     credible and what facts in the record lead to that conclusion”).
13
14
          Second, the ALJ improperly discounted Plaintiff’s testimony about
15
16 her symptoms and limitations based on her ability to perform certain
17 daily activities, such as doing some household chores, cooking, driving,
18 pumping gas, watching television, reading books, shopping, walking up to
19 30 minutes, and using a stationary bike. “AlJs must be especially
20 cautious in concluding that daily activities are inconsistent with
21 [subjective    symptom   testimony],    because   impairments   that   would
22 unquestionably preclude work and all the pressures of a workplace
23
24        3
               The Court will not consider reasons for discounting
     Plaintiff’s subjective symptom testimony that were not given by the ALJ
25   in the decision (see Joint Stip. at 13, 15-16, ).       See Connett v.
     Barnhart, 340 F.3d 871, 874 (9th Cir.     2003)(“We are constrained to
26   review the reasons the ALJ asserts.”; citing SEC v. Chenery Corp., 332
     U.S. 194, 196 (1947) and Pinto v. Massanari, 249 F.3d 840, 847-48 (9th
27   Cir. 2001)); Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014)(“We
     review only the reasons provided by the ALJ in the disability
28   determination and may not affirm the ALJ on a ground upon which he did
     not rely.”).

                                          14
 1 environment will often be consistent with doing more than merely resting
 2 in bed all day.” Garrison, 759 F.3d at 1016. If a claimant’s level of
 3 activity is inconsistent with the claimant’s asserted limitations, it
 4 has a bearing on credibility.      Id.    “Though inconsistent daily
 5 activities may provide a justification for rejecting symptom testimony,
 6 the mere fact that a plaintiff has carried on certain daily activities
 7
     does not in any way detract from her credibility as to her overall
 8
     disability.”   Revels v. Berryhill, 874 F.3d 648, 667 (9th Cir. 2017)
 9
     (citation and alterations omitted); see Orn v. Astrue, 495 F.3d 625, 639
10
     (9th Cir. 2007) (“This court has repeatedly asserted that the mere fact
11
     that a plaintiff has carried on certain daily activities does not in any
12
     way detract from her credibility as to her overall disability.”)
13
     (citation and alterations omitted).    Indeed, a claimant “does not need
14
15 to be utterly incapacitated in order to be disabled.”          Benecke v.

16 Barnhart, 379 F.3d 587, 594 (9th Cir. 2004) (citation omitted).
17 Reddick, 157 F3d 715, 722 (9th Cir. 1998) (“Only if the level of
18 activity were inconsistent with the Claimant’s claimed limitations would
19 these activities have any bearing on Claimant’s credibility.”).
20
21        While a plaintiff’s ability to spend a “substantial part” of his or
22 her day engaged in pursuits involving the performance of physical
23 functions that are transferable to a work setting may be sufficient to
24 discredit him or her, here, there is no evidence that Plaintiff was
25 spending a substantial part of her day engaged in these activities or
26 that the physical demands of tasks such as doing some household chores,
27
     cooking, driving, pumping gas, watching television, reading books, and
28
     shopping were transferable to a work setting. See Ghanim v. Colvin, 763

                                       15
 1 F.3d 1154, 1165 (9th Cir. 2014)(“However, there is no indication here
 2 that the limited activities Ghanim engaged in, often with the help of a
 3 friend, either comprised a ‘substantial portion’ of Ghanim’s day, or
 4 were ‘transferrable’ to a work environment.”). Here, the ALJ did not
 5 elicit any testimony at the hearing about the time and effort involved
 6 in Plaintiff’s daily activities or make any determination about how
 7
     Plaintiff’s ability to engage in these activities would enable her to
 8
     perform certain work functions or were inconsistent with her claimed
 9
     functional limitations.    For example, it is not clear whether the ALJ
10
     considered   Plaintiff’s   statement    that   washing   dishes,   showering,
11
     cleaning house, and running errands makes her extremely tired and ready
12
     for a nap, that it takes her all day to clean the house, which included
13
     straightening up, vacuuming, washing dishes, dusting, sweeping and
14
15 mopping, and that she can only do 15 to 20 minutes of housework before
16 she needs a break due to pain, 15 or 20 minutes of gardening before she
17 needs a break due to pain (see AR 161-62: Plaintiff’s Exertion
18 Questionnaire), drive for 15 to 20 minutes and only 10 minutes from her
19 house, and that the heaviest thing she can carry when grocery shopping
20 is a jug of milk (see AR 161: Plaintiff’s Exertion Questionnaire) or
21 Plaintiff’s testimony at the hearing that she has difficulty driving and
22 generally does not drive or pump gas, and tries to cook dinner in the
23 afternoon because she has to take naps (see AR 51-52: Hearing Testimony)
24 in determining the degree to which such daily activities were
25 inconsistent with her testimony regarding her symptoms and limitations.
26 See also Morgan v. Commissioner of Social Sec. Admin., 169 F.3d 595, 600
27
     (9th Cir. 1999)(“If a claimant is able to spend a substantial part of
28
     his day engaged in pursuits involving the performance of physical

                                            16
 1 functions that are transferable to a work setting, a specific finding as
 2 to this fact may be sufficient to discredit a claimant’s allegations.”).
 3
 4         The ALJ’s finding that Plaintiff’s ability to walk and climb stairs
 5 was inconsistent with her claimed limitations was not a clear and
 6 convincing reason to discount her credibility.   At the time of her
 7
     February 2, 2016 preoperative visit, Plaintiff stated she was able to
 8
     walk four blocks and two flights of stairs without symptoms. (AR 265).
 9
     However, in the April 3, 2016 Exertion Questionnaire, Plaintiff stated
10
     she was not able to walk or climb stairs, and at the November 1, 2017
11
     hearing (AR 160-61), Plaintiff stated she could walk only one huge block
12
     (which took about 15 to 20 minutes) (AR 42).       Plaintiff’s testimony was
13
     not   inconsistent    with   her   preoperative   visit    statement,    because
14
15 Plaintiff testified her condition worsened after the surgeries (AR 50).
16
17         The ALJ’s finding that Plaintiff’s testimony that she could not put

18 her arms over her head (AR 51) was inconsistent with her statement to
19 a doctor that swimming helped with pain and the lack of any indication
20 in the record that Plaintiff swam strokes without putting her arms over
21 her head, was not a clear and convincing reason for discounting
22 Plaintiff’s credibility. While Plaintiff told a pain management doctor
23 on June 30, 2017 that swimming helped with fibromyalgia, Plaintiff also
24 stated that her “pain is getting worse now.” (AR 490). Moreover, there
25 is no indication in the record about how or for how long Plaintiff swam,
26 and the ALJ at the hearing did not ask Plaintiff about her swimming.
27
     Finally,   swimming    for   therapeutic    purposes      may   not   have   been
28
     inconsistent with Plaintiff’s symptoms and limitations. See Vertigan v.

                                            17
 1 Halter, 260 F3d 1044, 1050 (9th Cir. 2001) (“A patient may do these
 2 activities [walking in the mall and swimming] despite pain for
 3 therapeutic reasons but that does not mean she could concentrate on work
 4 despite the pain or could engage in similar activity for a longer period
 5 given    the     pain    involved.”);     www.mayoclinic.org/diseases-
 6 conditions/fibromyalgia/diagnosis-treatment/drc-2035475              (“A   physical
 7
     therapist can teach you exercises that will improve your strength,
 8
     flexibility and stamina.    Water-based exercises might be particularly
 9
     helpful.”).
10
11
          Third, while the ALJ also found there was a lack of objective
12
     medical   evidence   supporting     Plaintiff’s    testimony      concerning   her
13
     symptoms and limitations, this factor cannot, by itself, support an
14
15 adverse finding about Plaintiff’s testimony. See Trevizo v. Berryhill,
16 871 F.3d 664, 679 (9th Cir. 2017)(once a claimant demonstrates medical
17 evidence of an underlying impairment, “an ALJ ‘may not disregard [a
18 claimant’s      testimony]   solely     because     it   is   not    substantiated

19 affirmatively by objective medical evidence.’”; quoting Robbins v. Soc.
20 Sec. Admin., 466 F.3d 880, 883 (9th Cir. 2006)); see also SSR 16-3p,
21 2017 WL 5180304, *7 (“We must consider whether an individual’s
22 statements about the intensity, persistence, and limiting effects of his
23 or her symptoms are consistent with the medical signs and laboratory
24 findings of record. . . .       However, we will not disregard an
25 individual’s statements about the intensity, persistence, and limiting
26 effects of symptoms solely because the objective medical evidence does
27
     not substantiate the degree of impairment related-symptoms alleged by
28
     the individual.”).

                                            18
 1         Because the Court finds that the the ALJ did not discount
 2 Plaintiff’s symptom testimony on legally permissible grounds, the Court
 3 is unable to defer to the ALJ’s credibility determination. Cf. Flaten
 4 v. Sec’y of Health & Human Servs., 44 F.3d 1453, 1464 (9th Cir.
 5 1995)(the court will defer to the ALJ’s credibility determinations when
 6 they are appropriately supported in the record by specific findings
 7
     justifying that decision)(citations omitted).
 8
 9
     B.   Remand Is Warranted
10
11
          The decision whether to remand for further proceedings or order an
12
     immediate award of benefits is within the district court’s discretion.
13
     Harman v. Apfel, 211 F.3d 1172, 1175-78 (9th Cir. 2000).                 Where no
14
15 useful purpose would be served by further administrative proceedings, or
16 where the record has been fully developed, it is appropriate to exercise
17 this discretion to direct an immediate award of benefits.            Id. at 1179

18 (“[T]he decision of whether to remand for further proceedings turns upon
19 the likely utility of such proceedings.”). However, where, as here, the
20 circumstances of the case suggest that further administrative review
21 could remedy the Commissioner’s errors, remand is appropriate.               McLeod
22 v. Astrue, 640 F.3d 881, 888 (9th Cir. 2011); Harman v. Apfel, 211 F.3d
23 at 1179-81.
24
25        Since   the   ALJ   failed   to   properly   assess   Plaintiff’s    symptom
26 testimony, remand is appropriate.          Because outstanding issues must be
27
     resolved before a determination of disability can be made, and “when the
28
     record as a whole creates serious doubt as to whether the [Plaintiff]

                                             19
 1 is, in fact, disabled within the meaning of the Social Security Act,”
 2 further administrative proceedings would serve a useful purpose and
 3 remedy defects. Burrell v. Colvin, 775 F.3d 1133, 1141 (9th Cir.
 4 2014)(citations omitted).
 5
 6                                    ORDER
 7
 8
          For the foregoing reasons, the decision of the Commissioner is
 9
     reversed, and the matter is remanded for further proceedings pursuant to
10
     Sentence 4 of 42 U.S.C. § 405(g).
11
12
          LET JUDGMENT BE ENTERED ACCORDINGLY.
13
14
15 DATED: January 7, 2020
16
17                                               /s/
                                             ALKA SAGAR
18                                 UNITED STATES MAGISTRATE JUDGE

19
20
21
22
23
24
25
26
27
28

                                         20
